,.;..'/

          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petfy Case (Modified)                                                                     Page I of I   \   0
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November 1, 1987)
                                          v.

                                Pablo Huerta-Rodriguez                                  Case Number: 3:19-mj-21595

                                                                                        Julie A Blair
                                                                                        Defendant's Attorney
                                                                                                                           ,'" ~~,.,E[)
          REGISTRATION NO. 71449380
                                                                                                                           APR l 5 2019
          THE DEFENDANT:
           lZI pleaded guilty to count(s) 1 of Complaint                                      CLER!<, us. Di~T:-::::r COURT
                                                                                                 ;..j_..,-          ""ll"ORNIA
                                                                                                                      1
                                                                                                                              ' 1 ~~-1-.1 ,~-·r,r·

           D was found guilty to count(s)                                                  BY '-·' "v' ·, ·~ vc ~-- ·        Y
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                    Nature of Offense                                                            Count Number(s)
          8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

           D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




           D Count(s)                                                                    dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         ~     TIME SERVED                         D                                          days

           lZI   Assessment: $10 WAIVED lZI Fine: WAIVED
           lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the   defendant's possession at the time of arrest upon their deportation or removal.
           D     Court recommends defendant be deported/removed with relative,                          charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address U!ltil all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monda~ril      15, 2019
                                                                                    Date of Imposition of Sentence


          Received            -;~,
                         DUSM - -                                                   H
                                                                                    UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                          3: l 9-mj-21595
